Writ of error is to a judgment in favor of plaintiff.
The plaintiff in error has stated eight questions for our consideration, but after all is said, there is only one question presented by the record and that is, whether or not the evidence was legally sufficient to sustain the verdict and judgment.
After a careful consideration of the entire record, we must hold the evidence to be legally sufficient and, no reversible error appearing, the judgment must be affirmed.
It is so ordered.
Affirmed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.